Case 19-11892-KHK        Doc 41    Filed 05/18/20 Entered 05/18/20 15:39:53             Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     TONIA V POLLARD
                                                   Case No. 19-11892-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements. Debtor is to be
            making Plan payments of $551.00 per month and has only been making partial
            Plan payments.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 19-11892-KHK       Doc 41   Filed 05/18/20 Entered 05/18/20 15:39:53             Desc Main
                                Document      Page 2 of 3
     Notice and Motion to Dismiss
     Tonia V Pollard, Case #19-11892-KHK

     Attend the hearing to be held on June 11, 2020 at 1:30 p.m., in Courtroom III on the
     3rd floor, United States Bankruptcy Court, 200 South Washington Street, Alexandria,
     VA 22314. If no timely response has been filed opposing the relief requested, the court
     may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _May 18, 2020_____                            __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 18th day of May, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Tonia V Pollard                              John C. Morgan, Jr., Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     15184 Cloverdale Road                        New Day Legal, PLLC
     Woodbridge, VA 22193                         98 Alexandria Pike, Ste. 10
                                                  Warrenton, VA 20186

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
              Case 19-11892-KHK                      Doc 41       Filed 05/18/20                  Entered 05/18/20 15:39:53                   Desc Main
                                                    Thomas P. Gorman,
                                                              DocumentStandingPage
                                                                               Chapter
                                                                                   3 of133Trustee
                                                       INTERIM STATEMENT AS OF 05/18/2020
 CASE NO: 19-11892-KHK
STATUS: ACTIVE
                                         DEBTOR: XXX-XX-7681
                                         POLLARD, TONIA V                                                                     SCHEDULE:             551.00 MONTHLY
                                 AKA:                                                                                        TOTAL PAID:                    4,354.96
       DATE FILED: 06/07/2019            15184 CLOVERDALE ROAD                                                                          LAST 12 TRANSACTIONS
                                         WOODBRIDGE, VA 22193                                                                Date          Source               Amount
      CONFIRMED: 10/22/2019
                                                                                                                             05/14/20   BANKERS LIFE AND C      81.00
       LATEST 341: 07/09/2019                                                                                                05/11/20   BANKERS LIFE AND C     137.75
   PERCENTAGE:         100.000                     ATTORNEY: NEW DAY LEGAL, PLLC                                             05/01/20   BANKERS LIFE AND C     137.75
                                                             NEW DAY LEGAL, PLLC                                             04/20/20   BANKERS LIFE AND C      35.26
             PLAN: 60 MONTHS                                 98 ALEXANDRIA PIKE, STE. 10                                     03/27/20   BANKERS LIFE AND C      19.70
                                                             WARRENTON, VA 20186                                             03/17/20   BANKERS LIFE AND C      57.75
       1st PAYMENT DUE: 07/2019                              Phone:540 349-3232 Fax: 540 349-1278                            03/13/20   BANKERS LIFE AND C     115.18
           ON SCHEDULE:              5,471.00                                                                                03/09/20   BANKERS LIFE AND C     137.75
                                                                                                                             03/03/20   BANKERS LIFE AND C     137.75
       ACTUAL PAYMENTS:              4,354.96                                                                                02/24/20   BANKERS LIFE AND C     137.75
         AMOUNT BEHIND:                 1,116.04                                                                             02/18/20   BANKERS LIFE AND C     137.75
                                                                                                                             02/07/20   BANKERS LIFE AND C      36.89
                                                                                                                             02/03/20   BANKERS LIFE AND C     137.75
                                                                                                                             01/21/20   BANKERS LIFE AND C     137.75

DIRECT PAY

CLAIM      CRED                CREDITOR                       DISB        CLASS    ARREARS           FIXED        SCHED        PAID BY       BALANCE         CLAIM
             NO                  NAME                         CODE                                  PAYMENT      AMOUNT       TRUSTEE          DUE          STATUS
003       309941    PENTAGON FEDERAL CREDIT UNION             PRO          SEC             0.00          0.00         0.00        0.00         0.00       DIRECT




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME               DISB CODE CLASS INT. BEGIN                         FIX PAY ORG. CLAIM        APPROVED       PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                LAST DISB PAY%     INT. RATE                       ARREARS SCHED AMT         TO BE PAID      INT. PAID      INT. DUE
001       340128 SPECIALIZED LOAN SERVICING LLC   FIX      SEC                                         476.68   25,264.13      25,264.13           0.00     25,264.13
                                                            100.00                                   4,766.80   25,264.13      25,264.13           0.00          0.00
002       347157 CLOVERDALE OVERLOOK HOA          FIX-A    SEC       06/07/2019                         25.00    1,000.00       1,000.00           0.00      1,000.00
                 ***NO CLAIM FILED****                      100.00       3.0000                        275.00    1,000.00       1,000.00           0.00         29.50
004       348422 ARIS                             PRO      UNS                                           0.00        0.00           0.00           0.00      Not Filed
                                                            100.00                                       0.00      400.00           0.00           0.00
005       349876 VERIZON BY AMERICAN INFOSOURCE   PRO-A    UNS                                           0.00       87.55          87.55           0.00         87.55
                 UNLISTED                                   100.00                                       0.00        0.00          87.55           0.00          0.00
799       MORGAN NEW DAY LEGAL, PLLC              PRO      ATY                                           0.00    5,296.00       3,610.00       3,610.00          0.00
                                                  03/2020   100.00                                       0.00    5,296.00       3,610.00           0.00          0.00
                    Trustee Administrative Fees                                                                                   230.56         230.56
                                                                         TOTALS:                       501.68   31,647.68      30,192.24       3,840.56     26,351.68
                                                                                                     5,041.80   31,960.13      30,192.24           0.00         29.50


                             ADMIN          ATTORNEY         PRIORITY        SECURED        UNSECURED             OTHER

      SCHED AMOUNT:              0.00          5,296.00           0.00        26,264.13             400.00           0.00
      CLAIM AMOUNT:              0.00          3,610.00           0.00        26,264.13              87.55           0.00
   PAID BY TRUSTEE:              0.00          3,610.00           0.00              0.00               0.00          0.00
  PAID BY 3rd PARTY:             0.00               0.00          0.00              0.00               0.00          0.00

         SUB TOTAL:              0.00               0.00          0.00        26,264.13              87.55           0.00            DUE CREDITORS:         26,381.18
      INTEREST DUE:              0.00               0.00          0.00             29.50               0.00          0.00           EXPECTED ADMIN:          2,874.09
        CONTINUING:              0.00               0.00          0.00              0.00              0.00           0.00            LESS AVAILABLE:           514.40

       BALANCE DUE:              0.00               0.00          0.00        26,293.63              87.55           0.00           APPROX BALANCE:         28,740.87




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                    Case Power® 12.1
